DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 08 JUN 2021.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (the amendment to Claims 1 and 55 requiring multiple deposition cycles where the substrate is treated as claimed changes the scope of the claims, as previously only one pulse of dopant precursor was required to meet the claims as presented).
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Response to Arguments
Applicant’s arguments are predicated on the amendment being entered.  As the amendment is not being entered at this time, the arguments have been considered but are presently moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712